Citation Nr: 0731889	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  05-30 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a waiver of recovery of overpayment of 
Department of Veterans Affairs (VA) benefits in the amount of 
$5,092.40


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and SD


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The veteran served on active duty from September 1976 to 
September 2000.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 decision of the Committee on 
Waivers and Compromises (the Committee) of the VA Regional 
Office (RO) in Lincoln, Nebraska.

The veteran provided testimony at a hearing before personnel 
at the RO in July 2005, and before the undersigned Veterans 
Law Judge in April 2006.  Transcripts of both hearings have 
been associated with the veteran's VA claims folder.

The Board notes that the veteran contested the validity of 
the creation of $160 of indebtedness at his April 2006 
hearing.  It does not appear that this contention was 
addressed below, and VA's Office of General Counsel held in 
VAOPGCPREC 6-98 that when a veteran both challenges the 
validity of a debt and seeks waiver of the debt, the RO must 
first fully review the debt's validity and, if the office 
believes the debt to be valid, prepare a written decision 
fully justifying the validity of the debt.  However, the 
General Counsel also stated in VAOPGCPREC 6-98 that requiring 
both a veteran and VA to litigate the validity of a debt when 
an administrative remedy that might render the case moot is 
held in abeyance would be ridiculous and a waste of the 
veteran's and the Government's resources; and that defending 
the validity of a debt VA may later waive is simply not cost-
effective.  For the reasons detailed below, the Board 
concludes that the veteran is entitled to a waiver of the 
entire amount of indebtedness.  Therefore, there is no 
prejudice to the veteran by proceeding with the adjudication 
of the waiver claim without addressing the validity of the 
$160 debt, and, in fact, such action is consistent with the 
guidance of the General Counsel as outlined in VAOPGCPREC 6-
98.  See Bernard v. Brown, 4 Vet. App. 384 (1993).





FINDINGS OF FACT

The recovery of the overpayment of $5,092.40 in VA benefits 
would be against the standards of equity and good conscience.


CONCLUSION OF LAW

The criteria for a waiver of the overpayment of VA benefits 
in the amount of $5,092.40 are met.  38 U.S.C.A. § 5302 (West 
2002); 38 C.F.R. §§ 1.962, 1.965, 3.102 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  However, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that the VCAA does not apply in waiver cases.  Barger v. 
Principi, 16 Vet. App. 132, 138 (2002).  Accordingly, no 
further discussion of the VCAA is warranted in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Historically, the Board observes that an initial $160 of 
overpayment was created in June 2003 after the veteran's son 
was added back onto his VA benefits and retired pay was not 
withheld.  The additional overpayment was created after he 
applied for an increase in VA benefits in July 2003.  He was 
subsequently granted an increased rating of 100 percent by an 
April 2004 decision, and Chapter 35 education benefits were 
established from October 24, 2003, based upon his meeting the 
basic eligibility requirement of total and permanent service-
connected disability.  Both his son and daughter requested 
the Chapter 35 education benefits, and the veteran was 
informed in August and September 2004 that he could no longer 
receive additional benefits for schoolchildren as a result of 
this election.  See 38 C.F.R. §§ 3.667, 3.707, 21.3023.  The 
veteran responded in October 2004 that he wanted his children 
to be removed from his award of VA benefits.  His children 
were retroactively removed from his award of VA benefits 
effective October 24, 2003, received retroactive payments of 
Chapter 35 education benefits as a result, which created the 
additional overpayment.


Legal Criteria.  Overpayment(s) of VA benefits are subject to 
recovery if recovery is not waived.  The law precludes waiver 
of recovery of an overpayment or waiver of collection of any 
indebtedness where any one of the following elements is found 
to exist: (1) fraud, (2) misrepresentation, (3) bad faith.  
38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.965.

The standard "Equity and Good Conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:

1.  Fault of debtor.  Where actions of the debtor contribute 
to creation of the debt.

2.  Balancing of faults.  Weighing fault of debtor against VA 
fault.

3.  Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.

4.  Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which the VA 
benefits were intended.

5.  Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

6.  Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.

38 C.F.R. § 1.965(a).

The Court has held that the Board must provide a complete 
analysis of the six regulatory elements of equity and good 
conscience, including sufficient "reasons or bases" for its 
conclusions.  See Cullen v. Brown, 6 Vet. App. 510 (1993); 
Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  


Analysis.  In the instant case, and for the reasons stated 
below, the Board concludes that recovery of the overpayment 
of VA benefits in the amount of $5,092.40 would be against 
the standard of equity and good conscience.

There is no evidence of fraud, misrepresentation, or bad 
faith on the part of the veteran in the creation of the 
overpayment.

With respect to the standard of equity and good conscience, 
the Board notes, as an initial matter, that there appears to 
be little or no fault on the part of the veteran in the 
creation of the overpayment.  In this case, the $160 of 
indebtedness was created because his son was added back to 
his award of VA benefits as a schoolchild.  The veteran 
simply could not have anticipated that he had to withhold 
that amount of retired pay since he did not know if or when 
his son would be added back to his award.  In regard to the 
rest of the debt, it was created as the result of the April 
2004 rating decision's retroactive award of Chapter 35 
benefits effective October 24, 2003.  At the time the veteran 
was receiving additional VA benefits for schoolchildren, he 
did not know, nor could he anticipate, that basic eligibility 
to Chapter 35 education benefits would be established.  
Moreover, once he learned of the conflict from the August and 
September 2004 letters, he responded in a reasonable time; 
i.e., he took reasonable steps based upon the facts 
available.

The Board further finds that VA does bear fault in the 
creation of the overpayment.  Simply put, even though the 
action was in accord with the law, there would have been no 
overpayment if VA had not retroactively awarded the veteran 
the Chapter 35 benefits.  Inasmuch as the Board has already 
determined that the veteran bears little or no fault in the 
creation of the overpayment, in balancing the level of fault 
in this case it must be concluded that greater fault lies on 
the part of VA based on these facts.

The Board must acknowledge that recovery of the overpayment 
would not defeat the purpose for which the VA benefits were 
intended, and that there is no indication the veteran 
relinquished a valuable right or incurred a legal obligation 
as a result of the VA benefits.  Moreover, he would be 
unjustly enriched if he is allowed to keep the VA benefits 
for which he is not entitled.  As such, these elements are 
against the waiver of overpayment in this case.

Finally, the Board finds that the record indicates recovery 
of the overpayment would cause undue hardship to the veteran 
in the instant case.  Granted, he indicated on a June 2005 
Financial Status Report that the amount of monthly income 
exceeded monthly expenses by $52.41, and that the amount of 
his assets exceeded his unpaid debts by more than $20,000.  
However, on a more recent January 2006 Financial Status 
Report he indicated that monthly expenses exceeded monthly 
income by more than $1,000.  

In view of the foregoing, the Board finds that even though 
the veteran would be unjustly enriched, the fact that more 
fault lies on the part of VA in the creation of the 
overpayment and that recovery would result in undue hardship 
reflects that recovery would be against the standard of 
equity and good conscience.  Therefore, the benefit sought on 
appeal is allowed.  In making this determination, reasonable 
doubt has been resolved in the veteran's favor.  See 38 
C.F.R. § 3.102.


ORDER

Entitlement to a waiver of recovery of overpayment of VA 
benefits in the amount of $5,092.40, is granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


